Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 04/21/2022.  Claims 1-15 are pending in this application and have been considered below.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-15 directed to Group II non-elected without traverse.  Accordingly, claims 14-15 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
	In claims:
In Claims 14-15, cancel claims 14-15

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the system for selective transmission and reception for stationary wireless networks, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the system including: an end user equipment, a primary base station, a core network, and a selective server; the end user equipment transmits a request for transmission to the primary base station receiver; the primary base station authenticates the end user equipment using a cellular network authentication process, searches for a time slot data for the end user equipment from the selective server, determines whether the time slot is open for transmission, steers a beam towards the end user equipment when time slot is open for transmission, and enables transmission from the end user equipment, wherein the enabling is performed by the primary base station; and the core network receives transmission from the end user equipment.
The prior art of record, also does not teach or suggest the method as recited in claim 7 for the same reason as stated for claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH T LAM/Primary Examiner, Art Unit 2631